—Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered November 16, 1992, convicting defendant, after jury trial, of robbery in the first degree and robbery in the second degree, and sentencing him to concurrent terms of 7 to 21 years and 5 to 15 years, respectively, unanimously affirmed.
Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), defendant’s guilt of the crimes charged was proven beyond a reasonable doubt (People v Bleakley, 69 NY2d 490). Explanations regarding fully explored discrepancies within the complainant’s identification testimony were properly before the *324jury for its consideration, and its determinations, not unreasonable, will not be disturbed by this Court (People v Siu Wah Tse, 91 AD2d 350).
The trial court’s charge to the jury on identification, which included factors to be considered in determining the reliability of identification testimony, brought to the jury’s attention major contentions raised by the prosecution and the defense in connection with a lineup identification, and instructed the jury to consider all issues regarding identification explored in detail during trial by the respective parties, did not prejudice defendant in any way (see, People v Culhane, 45 NY2d 757, 758, cert denied 439 US 1047). Concur—Sullivan, J. P., Ellerin, Kupferman and Williams, JJ.